—In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Division of Housing and Community Renewal dated August 22, 2001, which denied the petitioner’s application for a comparative hardship rent increase, the petitioner appeals from a judgment of the Supreme Court, Westchester County (Nicolai, J.), dated June 5, 2002, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, with costs.
*351The petitioner is the owner of four cooperative apartment units in Westchester County subject to the Emergency Tenant Protection Act of 1974 (see McKinney’s Uncons Laws of NY § 8621 et seq. [Emergency Tenant Protection Act of 1974 § 1 et seq. (L 1974, ch 576, § 4)]) and related regulations. It conceded that it was not entitled to a comparative hardship rent increase under the existing regulatory scheme for rent-regulated apartments outside of New York City. Thus, the petitioner is not entitled to relief on its first claim to compel the Division of Housing and Community Renewal to consider its application utilizing the rent regulations for apartments within New York City (see Emergency Tenant Protection Regulations [9 NYCRR] § 2502.4 [c]). Moreover, the Supreme Court correctly determined that none of the other claims alleged in the petition were sufficient to warrant the relief requested. Accordingly, the petition was properly denied and the proceeding dismissed. Smith, J.P., Krausman, Luciano and Crane, JJ., concur.